PER CURIAM:
This is an appeal from a judgment of the United States District Court for the Western District of New York, Michael Telesca, Judge, entered pursuant to a decision and order which 1) granted the plaintiff’s request for a declaratory judgment that, pursuant to a 1975 Patent License Agreement between Western Electric Company, Inc. and Corning Glass Works, the Southern New England Telephone Company (“SNET”) does not possess a sublicense for patents held by Corning Glass Works relating to optical communications systems, optical fiber devices, optical fiber interconnecting apparatus, and optical modulators; 2) rejected SNET’s affirmative defenses of estoppel and acquiescence; and 3) denied SNET’s counterclaims for interference with business relationships and unfair competition. The order is affirmed substantially for the reasons given by Judge Telesca in his thorough opinion, reported at 674 F.Supp. 999 (W.D.N.Y.1987).